COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO.
2-03-145-CV
 
ATLAS COPCO TOOLS, INC.                                                        
APPELLANTS AND
AND AIR POWER TOOL &                                                            
APPELLEES
HOIST, INC.
V.
AIR POWER TOOL & HOIST,                                                        
APPELLEES AND
INC. AND TOOLING                                                                    
APPELLANTS
TECHNOLOGIES, L.L.C.
----------
FROM THE 342ND
DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM
OPINION(1) AND JUDGMENT
----------
We have considered "Appellant's Motion To Voluntarily Dismiss," in
which Air Power Tool & Hoist, Inc. asks the court to dismiss its appeal
against Tooling Technologies, Inc. It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal of appellant Air Power Tool
& Hoist, Inc. See TEX. R. APP.
P. 42.1(a)(1), 43.2(f). This case shall hereafter be styled "Atlas Copco
Tools, Inc. v. Air Power Tool & Hoist, Inc."
Appellant Air Power Tool & Hoist, Inc. shall bear its costs incurred in
this appeal, for which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL D: HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: July 24, 2003

1. See Tex. R. App. P. 47.4.